United States Court of Appeals
                     For the First Circuit

No. 15-1543

                          NICOLE LANG,

                      Plaintiff, Appellant,

                               v.

                   WAL-MART STORES EAST, L.P.,

                      Defendant, Appellee.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

          [Hon. Landya McCafferty, U.S. District Judge]



                             Before

                 Torruella, Lynch, and Thompson,
                         Circuit Judges.



     Carole C. Cooke, with whom Heidi A. Nadel and Todd & Weld LLP
were on brief, for appellant.
     Christopher B. Kaczmarek, with whom Jennifer M. Duke and
Littler Mendelson, P.C. were on brief, for appellee.



                          March 2, 2016
          THOMPSON, Circuit Judge.

                             OVERVIEW

          Nicole Lang once worked for Wal-Mart Stores East, L.P.

While there, she claimed a disability arising from her "pregnancy

status," though she insisted that she could perform the essential

functions of her job with a reasonable accommodation.       Seeing

things differently, Wal-Mart refused her accommodation request.

And then, later on, Wal-Mart terminated her.

          Lang eventually sued, claiming violations of the federal

Americans with Disabilities Act (popularly known as the "ADA") and

the New Hampshire Civil Rights Act.   After discovery, the district

judge granted Wal-Mart summary judgment on all claims. The judge's

fairly-lengthy ruling failed to convince Lang.   But for reasons we

explain later, we think that summary judgment is called for — which

leads us to affirm.

                      HOW THE CASE GOT HERE

          Taking all disputed facts in the light most sympathetic

to Lang (as the party opposing summary judgment), see Soto–Padró

v. Pub. Bldgs. Auth., 675 F.3d 1, 2 (1st Cir. 2012), we believe

the competent summary-judgment evidence tells the following tale.

          Sometime in July 2010, Lang became an "unloader" at Wal-

Mart's distribution center in Raymond, New Hampshire.   An unloader

(as the name implies) unloads merchandise hauled to the center in

                              - 2 -
tractor trailers.        Wal-Mart's job-description form says that the

"essential functions" of an unloader include "unloading freight

from trailer manually or with power equipment."              But the form also

adds   that    "[m]ov[ing],    lift[ing],     carry[ing],      and     plac[ing]

merchandise     and   supplies   weighing     up   to   60    pounds       without

assistance" are "physical activities . . . necessary to perform

one or more essential functions of this position."                  Asked at her

deposition whether Wal-Mart "expected [her] to be able to lift

. . . up to 65 pounds" by herself, Lang said "yes."                   That jibes

with this statement by the center's distribution manager, who said

that unloaders are required to "lift[] merchandise or supplies

weighing up to 60 pounds without assistance."

              Wal-Mart   randomly   assigns    unloaders      to     trailers    —

usually one unloader per trailer, about 20 unloaders per shift —

in a way so that the "oldest" trailer gets unloaded first.1                   Some

freight   —     typically   freight   weighing     more      than     65    pounds

(furniture, for instance) — is labeled "team lift," meaning the



1 Lang suggests that "[t]he trucks were assigned by a supervisor
or another associate who would go through the stack, look at it,
and then hand Lang the assignment he wanted her to have." But
that claim is not inconsistent with a randomized-assignment
policy. And to the extent that her deposition or affidavit could
be understood as disputing the randomized-assignment policy, it is
mere speculation without sufficient personal knowledge about the
policy — which is not enough to forestall summary judgment. See
Tropigas de P.R., Inc. v. Certain Underwriters at Lloyd's of
London, 637 F.3d 53, 56 (1st Cir. 2011).
                                    - 3 -
assigned unloader needs to have another unloader (and possibly

more) help out.    Most freight has no label or marks indicating its

weight, however.     So unloaders often do not know the freight's

weight before lifting it, though the record is uncontested on the

point that the great majority of freight weighs more than 20

pounds.

          Unloaders occasionally use forklifts and other power

equipment to unload some trailers — like when the trailers have

merchandise stacked on pallets.      We say "occasionally use" and

"some trailers" for several reasons.    One is that cargo frequently

shifts in transit, breaking the pallets and forcing unloaders to

remove items by hand.   A second is that if an unloader spills cargo

while using power equipment, she would then have to pick up the

spilled cargo by hand.    A third is that many vendors try to pack

as much merchandise into the trailers as humanly possible, the

result being that many trailers — including what the parties call

"RBD" trailers — have cargo stacked from floor to ceiling.      And

unloaders must unload these trailers by hand, a time-consuming

process, to be sure.     All and all, according to the unrebutted

affidavit of the operations manager at this Wal-Mart center, about

"70% of the trailers require some degree of manual labor to unload

them."



                                - 4 -
            In late September 2010 — about two months after becoming

an unloader — Lang learned that she was pregnant.   Her doctor told

her on October 7 not to lift anything over 20 pounds.     Convinced

that her bosses at Wal-Mart would have a problem with a 20-pound

restriction, Lang asked the doctor if "we [could] just hold off on

the note." The doctor said okay — but added, "don't lift" anything

over 25 pounds.

            A week or two later — still in October 2010 — Lang told

her manager, Brian Hug, about the pregnancy and the lifting

restriction.      Hug was "excited" to hear about the pregnancy

("excited" is the word Lang used in her deposition).      Hug asked

her if she had a doctor's note, to which she answered "no."    Lang

did not ask Wal-Mart to accommodate her condition at that time.

Instead she kept on doing her regular unloader duties, including

lifting — though she later recalled getting more RBD trailers than

usual to unload, and she sometimes had to ask other unloaders to

help her.

            On November 7, 2010, Lang pulled a muscle lifting a

heavy, unmarked box.      As for which muscle, she said in her

interrogatory answers that she had pulled a "groin muscle"; later

at a deposition she said that she had pulled a muscle in her

"uterus"; and still later in court papers she said again that she

had pulled a "groin muscle."   Anyway, Lang told Hug about the pull

                                - 5 -
that day, November 7.     Hug brought her to the center's first-aid

office.     And someone from Wal-Mart's human-resource department —

Bridget Ronaghan — drove Lang home, though Ronaghan made a point

of telling her that her "pregnancy was a liability" and that she

should ask for leave under the federal Family Medical Leave Act

("FMLA").    Lang's doctor told her to take some Excedrin, soak in

a tub, and ice the injured area.

            Lang felt "fine" (her word) the next day.          But Wal-Mart

told her to take the day off.         That same day, November 8, Lang's

husband — also a Wal-Mart employee — asked the human-resource

manager, Andrea Rose, if Lang could get reassigned to a less-

demanding post (sweeper, cleaner, etc.) or if she could just unload

non-RBD trailers with a forklift.         Rose refused, saying "if I had

to accommodate [her], I'd have to accommodate the rest."

            After   talking   with    a   lawyer   at   the   New   Hampshire

Commission for Human Rights ("NHCHR," for short), Lang formally

asked Wal-Mart for an accommodation near the end of November 2010.

On the request-for-accommodation form, she listed "pregnancy" as

her "condition or impairment."            And the medical questionnaire

filled out by her doctor said that she could not lift more than 20

pounds.     As for an accommodation, Lang asked Wal-Mart to either

assign her to "trailers that don't need to be unloaded by hand,"

or to give her a "job that doesn't deal with lifting over 20

                                     - 6 -
pounds."    But Wal-Mart said no, concluding that her pregnancy "is

considered temporary" and so "not eligible for an accommodation."

Wal-Mart also added that the lifting restrictions imposed by her

doctor "prevent [her] from performing the essential functions" of

her job.    Lang did two things in response:           First, she asked for

permission from Wal-Mart to take FMLA leave of absence through

June 18, 2011.     And even though she would exhaust her FMLA leave

rights by the end of December 2010, Wal-Mart approved the full

leave amount.      Second, while on leave, she filed a charge of

discrimination with the NHCHR, alleging (as relevant here) that

Wal-Mart had discriminated against her because of her "pregnancy

status" and had failed to reasonably accommodate her "medical

disability."     Rose knew about Lang's NHCHR complaint, Lang tells

us, though she does not tell us what the NHCHR did with her

discrimination charge.

            Lang gave birth to a son on June 15, 2011.             After taking

a   six-week   maternity   leave,   she     returned   to   work    as   an   FID

Processor (Wal-Mart had given her unloader position to someone

else).     Her new job required her to (a) use a forklift to bring

pallets of cargo to designated areas; (b) scan and label the cargo

boxes; and (c) then put the boxes on a conveyor belt.              Supervisors

kept "eyeing" her as she did her FID-Processor duties, however,

like she was doing "something wrong" — conduct that made her feel

                                    - 7 -
"uncomfortable."      Adding    to   her   belief   that    Wal-Mart      was

"targeting" her, some higher-ups there (a) saw her talking to an

associate at work and told her not to speak with other workers;

(b) occasionally had her repeat tasks, e.g., re-dusting an area

she had already dusted — though she conceded that sometimes the

request made sense, like the time someone from corporate was coming

to visit and her bosses wanted everything to look clean; and

(c) took days to finally approve her request for extra time so

that she could use her breast pump during breaks.

            In mid-November 2011, Lang hurt her arm while putting a

box on the conveyor belt.       She told a supervisor about what had

happened.    And the supervisor asked whether she was "joking."

Another Wal-Mart manager brought her to the hospital, where a

doctor diagnosed her with a pinched ulnar nerve, gave her a brace,

and told her to ice her arm and take ibuprofen.            Consistent with

its   workers'   compensation    procedure,   Wal-Mart      gave   Lang     a

"temporary alternative duty" assignment (involving dusting), which

would allow her to work while she recovered — if she could not

return to her regular job after 90 days, Wal-Mart would place her

on workers' compensation.

            About a month later, in December 2011, Lang still had

arm pain.    So human-resource manager Rose — without consulting

Lang — placed her in another temporary alternative duty position,

                                 - 8 -
this one involving label sorting.          According to Lang's deposition,

Rose "felt like if she extended my [light duty] that I'd keep my

income."

             Lang and her husband had long wanted to move to Florida.

And Rose had known about the couple's wish to move there since at

least November 2011.       In February 2012, Lang's husband asked for

and received a transfer to a Wal-Mart distribution center in the

Sunshine   State.       Wal-Mart,     though,      apparently    had   a   policy

prohibiting persons on temporary alternative duty assignments from

transferring — meaning Rose's unilateral decision extending Lang's

assignment      effectively    blocked    Lang's    ability     to   transfer   to

Florida with her husband.           Lang then got permission to take an

unpaid two-week leave from work to receive medical care for her

arm injury.       And with that leave in place, the Langs moved to

Florida at the end of February.

             Around this time Lang received notice that her claim for

workers' compensation was (in all capital letters) "hereby denied

by employer or [insurance] carrier."             "No causal relationship to

employment" was the reason listed, though the notice added that

"extent of disability [was] questionable."              Denise Kondor's name

appears    on    the   form,   on   the   line     provided   for    "Authorized

Representative."        And National Union Fire Insurance Company is

listed as the "Insurance Carrier."           Lang's affidavit stated that

                                     - 9 -
Kondor worked as a claims adjuster for a company called "Sedgwick"

and that "Sedgwick" had "denied my workers' compensation request."

Lang, however, points us to nothing in the record explaining

whether she ever contested the denial of her workers' comp claim.

           Jumping to April 2012, we see that Rose, relying on

corporate policy, asked Lang to submit medical documentation to

support   the   leave.        But   Lang   had    trouble      finding     a   Florida

physician willing to treat her and sign the Wal-Mart-required

forms, because the carrier would not acknowledge liability for her

medical bills.    So Wal-Mart extended her leave to August 13, 2012,

to give her more time to locate a doctor.                    Rose, though, had no

sympathy for Lang, telling her that she (Lang) had put herself in

this position.    After Lang failed to submit the necessary forms by

the August deadline, Wal-Mart terminated her, with Rose processing

the   termination    as   a    "voluntary        quit"   —    which,      Rose   later

confirmed, made Lang "eligible for re-hire by Wal-Mart."

           Disappointed,        Lang    sued     Wal-Mart      in   New    Hampshire

federal court.      Pertinently, she alleged that Wal-Mart had failed

to accommodate her disability arising "from her pregnancy status,"

in violation of the ADA.             She also alleged that Wal-Mart had

discriminated    against      her   because      of   her    disability        and   had

retaliated against her because of her accommodation request and

her NHCHR complaint, all in violation of New Hampshire law.

                                       - 10 -
            Following      discovery    —     during   which   Lang    filed   an

affidavit saying in part that "[t]he only essential functions of

the Unloader position that [she] could not perform had to do with

weight" — Wal-Mart asked the judge for summary judgment on all

claims.    Lang opposed, conceding that "Wal‐Mart's job description

for Unloader requires an employee to have the ability to move,

lift, carry and place merchandise and supplies of up to a maximum

of 60 pounds without assistance," but insisting that Wal-Mart

should have reasonably accommodated her by placing her "in another

suitable position."

            Hoping to nail Lang's essential-functions argument down,

the judge said during argument on the motion that "moving, lifting,

etc., up to 60 pounds without assistance" is "an undisputed

description" of the job's "essential function[s]."              So, the judge

added,    turning    to   Lang's    lawyer,    "[y]ou're   saying     make   some

accommodation which would enable [Lang] to perform this 60-pound

weight limit, but what you're essentially saying is she can't lift

anything    more    than    20     pounds."      Lang's    lawyer     responded,

"[c]orrect."       "[T]hat takes it into a totally different type of

job," the judge pointed out.            "Perhaps," Lang's attorney said,

though she faulted Wal-Mart for not engaging in an interactive

process to come up with an accommodation.                  And Lang's lawyer



                                      - 11 -
stressed a little later that "the job description is not in

dispute."2

             The judge later issued a thorough opinion jettisoning

Lang's ADA failure-to-accommodate claim because (in the judge's

view) the record did not establish that (a) Lang had a disability

within the ADA's meaning; that (b) she could perform the job's

essential     functions,    either   with    or   without     a    reasonable

accommodation — "[i]t is undisputed," the judge wrote, that lifting

items "weighing up to 60 pounds was an essential function" of her

job and that she "submitted paperwork from her doctor indicating

that she could not lift items weighing more than 20 pounds"; or

that (c) her requested accommodations were reasonable.             And since

Lang had not put enough in the record to show either that she had

been disabled under the ADA or that she could perform essential

job functions, the judge knocked out the state-law discrimination

claim too.     Wrapping up, the judge concluded that the summary-

judgment materials did not establish either that there was a causal

connection     between     her   protected   conduct   (her       reasonable-

accommodation request and NHCHR complaint) and Wal-Mart's adverse

action (terminating her) or that Wal-Mart's rationale for her




2   Lang has a different lawyer on appeal, by the way.
                                   - 12 -
termination was pretextual — which led the judge toss out her

state-law retaliation claim as well.

              Lang later asked the judge to reconsider the summary-

judgment ruling.        Once again conceding — as the judge had found —

"that lifting 60 pounds was an essential function of [her] job as

an Unloader," Lang claimed that the judge had botched matters in

two   ways:      first,    by    relying   on    caselaw   predating   critical

amendments to the ADA's "disability" definition, and, second, by

overlooking      that     Wal-Mart     had      never   devised   a    suitable

accommodation through an "interactive process" with her.                But the

judge stuck to her guns, ruling that the ADA amendments did not

affect her summary-judgment conclusion and that Wal-Mart had no

obligation to engage in an interactive process because Lang did

not have an ADA disability.          Lang then appealed to us.

                          SUMMARY-JUDGMENT STANDARD

              We give de novo review to the judge's grant of summary

judgment, drawing all reasonable inferences in Lang's favor and

affirming if no "genuine dispute as to any material fact" exists

and Wal-Mart merits judgment as a matter of law.              See Fed. R. Civ.

P. 56(a); see also Collazo–Rosado v. Univ. of P.R., 765 F.3d 86,

92 (1st Cir. 2014).       Because our review is de novo, we can affirm

on any ground appearing in the record — including one that the

judge did not rely on.          See, e.g., Collazo–Rosado, 765 F.3d at 92.

                                      - 13 -
                              ADA CLAIM

           The ADA forbids a covered employer (which all agree Wal-

Mart is) from discriminating against a "qualified individual," see

42 U.S.C. § 12112(a), relevantly defined as a person "who, with or

without   reasonable   accommodation,   can       perform   the     essential

functions" of her job, see id. § 12111(8).         Failing to reasonably

accommodate   a   disabled   person     is    a     form    of     disability

discrimination, of course.    See, e.g., Faiola v. APCO Graphics,

Inc., 629 F.3d 43, 47 (1st Cir. 2010). And — as the judge correctly

noted — to survive an adverse summary judgment on a failure-to-

accommodate claim, a plaintiff must point to sufficient evidence

showing that (a) she is disabled within the ADA's definition; that

(b) she could perform the job's essential functions either with or

without a reasonable accommodation; and that (c) the employer knew

of her disability, yet failed to reasonably accommodate it.              See,

e.g., Rocafort v. IBM Corp., 334 F.3d 115, 119 (1st Cir. 2003).

           Lang and Wal-Mart spar over every prong.              But we begin

— and end — with the essential-functions issue (i.e., we assume

without deciding that Lang had an ADA disability), noting that

while the employer bears the burden of showing that a fought-over

job function is essential, see Ward v. Mass. Health Research Inst.,

Inc., 209 F.3d 29, 35 (1st Cir. 2000), the employee bears the

burden of showing that she could perform that function, even if

                               - 14 -
only with some reasonable accommodation for her disability, see

Jones v. Walgreen Co., 679 F.3d 9, 17 (1st Cir. 2012).

          Recall     how     Wal-Mart's    job-description      form   lists

"unloading freight from trailer manually or with power equipment"

as an unloader's essential job function, and then adds that

"[m]ov[ing], lift[ing], carry[ing], and plac[ing] merchandise and

supplies weighing up to 60 pounds without assistance" are "physical

activities . . . necessary to perform one or more essential

functions of this position."      Without evincing any sense of irony,

Lang blasts the judge for concluding that manually lifting up to

60 pounds is an essential job function for an unloader — as she

now sees things, an unloader's essential function is not manually

lifting items weighing up to 60 pounds but getting cargo off

trailers, a task one can do by hand or with power equipment.

          We   see   irony    because     (as   we   have   taken   pains   to

emphasize) Lang's lawyer told the district judge and opposing

counsel — not once, not twice, but three times (in the summary-

judgment opposition, during argument on the motion, and in the

motion for reconsideration) — that no one disputes that lifting up

to 60 pounds without assistance is (repeat, is) an essential job

function; statements, remember, that came after Lang had answered

"yes" to a deposition question about whether Wal-Mart expected her

to lift "up to 65 pounds" on her own.            Representations like the

                                  - 15 -
ones made by Lang's lawyer — "an officer of the court" — are

"solemn undertaking[s], binding on the client."             Genereux v.

Raytheon Co., 754 F.3d 51, 58 (1st Cir. 2014) (quoting CCM Cable

Rep., Inc. v. Ocean Coast Props., Inc., 48 F.3d 618, 622 (1st Cir.

1995)).   And once made, neither the lawyer nor her "clients can

complain when the trial court takes them at their word."         Id. at

59.   The bottom line, then, is that team Lang cannot forsake its

earlier concessions, switching "horses midstream" to offer an

entirely new take on the essential-functions issue — a take that

is completely inconsistent with her earlier position.        See id.

          Citing   National   Association     of   Social   Workers    v.

Harwood, Lang notes that we can choose to consider an argument not

raised below; the choice is totally up to us, meaning she has no

entitlement   to   that   bonanza,   and    only   in   "extraordinary"

circumstances — "few and far between" — will we relax the time-

tested raise-or-waive rule.     See 69 F.3d 622, 627-28 (1st Cir.

1995) (deciding a "new" issue that was (among other things) of

constitutional importance, threatened a miscarriage of justice if

not considered, and lent itself to satisfactory decision on the

existing record without any need for further fact development).

Nothing about our situation screams "extraordinary" — what with

Lang's lawyer having conceded below at every turn that lifting up

to 60 pounds without help is an essential job function.        And that

                               - 16 -
means that Lang's case plainly falls within the general raise-or-

waive rule, not within the seldom-seen exception to it.                 See id.

               Shifting gears, Lang claims that a jury, given all the

evidence, could fairly conclude that she could have performed

essential unloader functions had Wal-Mart reasonably accommodated

her either by (a) assigning her only to trailers that did not

require unloading by hand or by (b) transferring her to a vacant

position that did not require her to lift up to 60 pounds.                     And

she criticizes the judge for ruling otherwise.              But we think the

judge got it right.

               As we just discussed, lifting up to 60 pounds manually

is — on this record and at this stage — an essential function for

unloaders.       So Lang's first proposed accommodation — excusing her

from manual lifting — is a non-starter, and for a simple reason.

What she really wanted was for Wal-Mart to excuse her from having

to perform an essential function.            But under the ADA, an employer

is not required to accommodate an employee by exempting her from

having    to     discharge   an   essential    job   function.        See,   e.g.,

Richardson v. Friendly Ice Cream Corp., 594 F.3d 69, 81 (1st Cir.

2010); see also Mulloy v. Acushnet Co., 460 F.3d 141, 153 (1st

Cir.     2006)    (explaining     that   a    proposed   accommodation         that

"redefin[ed]"        an   employee's     job    description      is     "per    se

unreasonable").

                                     - 17 -
           As for her other suggested accommodation — reassigning

her to a vacant position that did not require her to lift up to 60

pounds — Lang offered no evidence that there were any vacancies

when she asked for an accommodation, and it was her burden to show

as much.   See Phelps v. Optima Health, Inc., 251 F.3d 21, 27 (1st

Cir. 2001) (noting that a "[r]easonable accommodation may include

reassignment to a vacant position," and stressing that the employee

"bears the burden of proof in showing that such a vacant position

exists" (internal quotations and citations omitted)).    Lang begs

to differ on whether she met her burden, pointing out two things.

           For openers, she notes that her affidavit named three

women whom Wal-Mart transferred to less labor-intensive positions

after they had become pregnant.    Wal-Mart protests that this is

all hearsay evidence — and one cannot fend off summary judgment

with inadmissible hearsay, Wal-Mart reminds us.   See, e.g., Dávila

v. Corporación De P.R. Para La Difusión Pública, 498 F.3d 9, 17

(1st Cir. 2007) (stressing that "[i]t is black-letter law that

hearsay evidence cannot be considered on summary judgment").   But

even putting the hearsay question aside, we agree with the judge

that the affidavit is not enough to stave off summary judgment.

That is because Lang's affidavit did not mention the specific

circumstances of the transfers — the document said nothing about

the essential functions of the jobs in question, the timing of the

                              - 18 -
trio's transfers, the availability or not of a similar job when

Lang made her accommodation request, etc.            And absent information

of this sort, the affidavit could not help create a fact issue

about whether — to quote Lang's brief — "a transfer would have

been feasible" for her.

             Next, Lang plays up how Wal-Mart placed her in a less

physically-demanding position — the FID-Processor position — when

she returned from maternity leave.         But that is not enough for her

to get to a jury on this issue, because she presented no evidence

that Wal-Mart had an open FID-Processor job (or any other light-

duty job) when she made an accommodation request, eight months

earlier — and employers like Wal-Mart are not obliged to create a

job opening so a disabled employee can work.           See Phelps, 251 F.3d

at 27.

             In a last ditch effort to save her ADA claim, Lang argues

that we must reverse the grant of summary judgment, because Wal-

Mart   did   not   engage   in   an   "interactive   process."    Sure,   an

employee's accommodation request can "sometimes" trigger a duty on

the employer's part to talk with the employee, with the goal of

finding a way to reasonably accommodate her disability. See, e.g.,

EEOC v. Kohl's Dep't Stores, Inc., 774 F.3d 127, 132 (1st Cir.

2014).   But here is the problem for Lang:            the "omission" of an

interactive process "is of no moment if the record forecloses a

                                      - 19 -
finding" that the employee could do the essential "duties of the

job, with or without reasonable accommodation," see Kvorjak v.

Maine, 259 F.3d 48, 53 (1st Cir. 2001) — which, for reasons already

given, is the case here.         Thus Lang's interactive-process argument

comes up short.

              The net result of all this is that because Lang failed

to   create    a   trialworthy    issue   as     to    whether   she   could   have

performed an essential function of her job — manually lifting up

to 60 pounds — with or without a reasonable accommodation, the

judge rightly granted summary judgment to Wal-Mart on the ADA

claim.

              So on to the state-law claims we go.

                               STATE-LAW CLAIMS

                                  Reader Alert

              As we mentioned a few pages ago, Lang also brought state-

law claims of unlawful disability discrimination and retaliation

against   Wal-Mart,      see      N.H.    Rev.        Stat.   Ann.     §§   354-A:7

(discrimination), 354-A:19 (retaliation) — claims that the judge

likewise booted out on summary judgment.               Lang asks us to reverse.

But before weighing in, we must make a short detour to make a

couple of observations.

              The parties — who fight like mad on most issues —

actually do agree on a few things.               Like the judge, they assume

                                     - 20 -
that   because   Lang   essentially   seeks   to   craft   her   state-law

discrimination and retaliation claims from indirect evidence, a

federal court must analyze these claims using the burden-shifting

regime devised by our Supreme Court in McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 802-04 (1973) — more on this regime later.

Like the judge, they also assume that New Hampshire and federal

courts apply McDonnell Douglas the same way.        And like the judge,

they assume that the prima-facie elements for discrimination and

retaliation claims are the same under state and federal law — more

about these elements in a bit.        Anyhow, these are all legally-

intricate issues, involving a dizzying array of jargon-filled

statutes (with the federal and state statutes not always matching

up word for word) and caselaw.3       And we wonder whether state and

federal law perfectly align on every issue.        Still, following the

judge's and the parties' lead, we too will assume — without holding

— that New Hampshire law is as they say it is.

           With these words of caution, we trudge on.

                        Burden-Shifting Explained

           Under the McDonnell Douglas regime, Lang must first

establish the prima-facie elements for both discrimination and




3 Deciding what New Hampshire's disability statute requires is a
state-law statutory-interpretation question, naturally — but it is
a question neither party raises.
                                 - 21 -
retaliation (we will say what those elements are shortly).    See In

re Seacoast Fire Equip. Co., 777 A.2d 869, 872 (N.H. 2001).       If

she does, Wal-Mart must offer a legitimate, nondiscriminatory

reason for the complained-about action.   See id.   And if Wal-Mart

satisfies its burden, Lang must then show that the reason is

pretextual, see id. — though "a reason cannot be proved to be

[pretextual] unless it is shown both that the reason was false,

and that [a prohibited criterion] was the real reason," see St.

Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993).4       On this

last point, we see that

     [t]he factfinder's disbelief of the reasons put forward
     by the [employer] (particularly if disbelief is
     accompanied by a suspicion of mendacity) may, together
     with the elements of the prima facie case, suffice to
     show intentional discrimination. Thus, rejection of the
     [employer's] proffered reasons will permit [, though not
     compel,] the trier of fact to infer the ultimate fact of
     intentional discrimination, and . . . no additional
     proof of discrimination is required.

In re Seacoast Fire Equip. Co., 777 A.2d at 873 (quoting St. Mary's

Honor Ctr., 509 U.S. at 511) (all but the first alteration in

original).



4 See also Hidalgo v. Overseas Condado Ins. Agencies, Inc., 120
F.3d 328, 335 (1st Cir. 1997) (quoting St. Mary's Honor Ctr.);
Mesnick v. Gen. Elec. Co., 950 F.2d 816, 824 (1st Cir. 1991)
(stating that "[i]t is not enough for a plaintiff merely to impugn
the veracity of the employer's justification; he must elucidate
specific facts which would enable a jury to find that the reason
given is not only a sham, but a sham intended to cover up the
employer's real motive" (internal quotations omitted)).
                              - 22 -
             Time   to    roll     up   our   sleeves   and   delve   into   the

discrimination and retaliation issues.

                                   Discrimination

              Proceeding (as we said we would) on the arguendo

assumption     that      Granite     State    disability-discrimination      law

parallels federal law, we take the prima-facie elements as argued

to us:    i.e., that Lang (at step one in the McDonnell Douglas

analysis) must show that (a) she was disabled as defined by the

ADA; that (b) she was qualified to do the essential functions of

her job with or without a reasonable accommodation; and that

(c) she suffered an adverse-employment action "in whole or in part

because of [her] disability."            See Jones v. Nationwide Life Ins.

Co., 696 F.3d 78, 86 (1st Cir. 2012).

             "The simplest way to decide a case is often the best,"

we have noted.        Stor/Gard, Inc. v. Strathmore Ins. Co., 717 F.3d
242, 248 (1st Cir. 2013) (quoting Chambers v. Bowersox, 157 F.3d
560, 564 n.4 (8th Cir. 1998) (R. Arnold, J.)).                And that is true

here:    Zeroing in on prima-facie element (b), we easily conclude

that Lang's discrimination claim fails because, as we have already

seen, the summary-judgment record does not show that she could

perform the essential function of her job — manually lifting up to

60 pounds — with or without a reasonable accommodation.               In other

words, what we have said about her ADA claim disposes of her

                                        - 23 -
discrimination claim at the first step of McDonnell Douglas (a.k.a,

the prima-facie step) — so we need not run through the rest of the

burden-shifting test.

            One state-law claim down, one to go.

                                     Retaliation

            Again indulging the judge's and the parties' assumption

that New Hampshire law on retaliation claims like Lang's mirrors

federal law, we take the prima-facie requirements as presented to

us (without of course suggesting whether this is — or is not — an

accurate statement of state law):             i.e., that Lang must show that

(a) she engaged in protected activity; that (b) a materially-

adverse action by the employer followed; and that (c) a causal

link exists between the two.            See Calero-Cerezo v. U.S. Dep't of

Justice, 355 F.3d 6, 25 (1st Cir. 2004).5

            To simplify matters we assume for argument's sake that

Lang    established     a     prima-facie     case   —   i.e.,    that      (a)   her

accommodation       request    and    NHCHR     filing   constitute        protected

activity;    that    (b)    her   termination      qualifies     as   an   adverse-

employment action (termination is the adverse-employment action of

which she complains); and that (c) a causal link connects these

events.     And we assume too that Wal-Mart, in turn, offered a




5   Calero-Cerezo is the case the judge quoted and Lang relies on.
                                       - 24 -
legitimate, nonretaliatory reason for the termination — i.e., her

failure,   despite   repeated     requests,    to   provide   the   required

medical papers to support her leave (she does not really challenge

the idea that a failure of that sort could constitute an above-

board reason for the termination).

             So, having assumed without deciding that Lang satisfied

the first step of McDonnell Douglas (establishing a prima-facie

case of retaliation) and that Wal-Mart satisfied the second step

(providing     a   permissible,     nonretaliatory      reason      for   the

termination), we are left with the third step and the question of

pretext.   To reach trial on her retaliation claim, Lang must show

that Wal-Mart's given reason for the termination amounted to a

pretext for unlawful retaliation — bearing in mind (as we said)

that "a reason cannot be proved to be 'a pretext for [retaliation]'

unless it is shown both that the reason was false, and that

[retaliation] was the real reason."           St. Mary's Honor Ctr., 509
U.S. at 515 (quoting Texas Dep't of Cmty. Affairs v. Burdine, 450
U.S. 248, 258 (1981)).

             In trying to show this, Lang does not deny that Wal-

Mart's stated reason had a basis in fact:            she concedes — or at

least does not contest — that she never turned over the requested




                                  - 25 -
documents, a violation that is a terminable offense.6    And she does

not argue that Wal-Mart treated similarly-situated violators of

similarly-serious work rules differently, keeping them — but not

her — on the payroll.7       Instead she contends that a jury could

infer pretext and retaliatory termination in either of two ways —

or both:

             The first way is fairly complicated, involving several

parts.     Bear with us now, please, as we go through them.8

       Part 1 — Wal-Mart either denied her workers' comp claim on

        its own or pushed the carrier to deny it.

       Part 2 — Wal-Mart extended Lang's light-duty assignment,

        forcing her to take an unpaid leave so that she could transfer

        to Florida with her husband (Wal-Mart, she reminds us, had a

        policy of not transferring employees on light duty).


6 Cf. Mesnick, 950 F.2d at 824 (declaring that "[i]n assessing
pretext, a court's focus must be on the perception of the
decisionmaker, that is, whether the employer believed its stated
reason to be credible" (internal quotations and citation
omitted)); id. at 828-29 (holding that statutes banning
"retaliation for exercising rights guaranteed by law" do not, for
example, "'clothe the complainant with immunity for past and
present inadequacies'" or for "'unsatisfactory performance'"
(quoting Jackson v. St. Joseph State Hosp., 840 F.2d 1387, 1391
(8th Cir. 1988))).
7 Cf. García v. Bristol–Myers Squibb Co., 535 F.3d 23, 31 (1st Cir.
2008) (noting that one can show pretext "by producing evidence
that [the] plaintiff was treated differently from similarly
situated employees").
8   Fyi:   The quotes to come are from her brief.
                                 - 26 -
     Part 3 — Wal-Mart insisted that she have a Florida doctor

      fill out forms to verify the need for the leave, even though

      no doctor would treat her "work-related injury" and sign the

      required   forms,   all   because    the   carrier   had    refused   to

      "acknowledge its liability for her medical bills" (given the

      claim denial).

     Part 4 — Having "created a situation that Lang could not

      escape from," Wal-Mart then used her failure to send the forms

      as a pretext for "fir[ing] an annoying employee who asserted

      her rights under the ADA too often."

For simplicity, we will refer to this as the "Wal-Mart-contrivance

theory."

           The second way is more straightforward.               As Lang sees

it, comments by Rose and Ronaghan (discussed again below) reveal

animus, giving rise to an inference that Wal-Mart came up with a

phony explanation for the termination — that retaliation was the

real reason behind Wal-Mart's decision.          For convenience, we will

refer to this as the "improper-comments theory."

           Though we give Lang points for creativity, her arguments

just do not work.

                       Wal-Mart-Contrivance Theory

           It should go without saying — but we say it anyway —

that a party cannot ward off summary judgment with "proffers that

                                  - 27 -
depend . . . 'on arrant speculation, optimistic surmise, or

farfetched inference.'"    See Fragoso v. López, 991 F.2d 878, 887

(1st Cir. 1993) (quoting Kelly v. United States, 924 F.2d 355, 357

(1st Cir. 1991)).   Yet that is all Lang gives us here.

          Take the denial of her workers' comp claim (part 1 of

her multipart theory).    Lang's thesis is that Wal-Mart — driven by

retaliatory rage — nixed that claim on its own or in concert with

the carrier.   For evidence of this theory, she points to one of

her answers to interrogatories, which states that Rose spoke "one

on one" with Lang's doctor and with the claims adjuster.    Surely,

she argues, these chats show that something sinister was afoot

during the workers' comp process — which (as she tells it) suggests

that (a) Wal-Mart had it in for her ever since her accommodation

request and NHCHR filing and that (b) Wal-Mart pounced on her

failure to file the required forms to mask its illegal motive for

getting rid of her.

          The stumbling block for Lang is that she highlights no

evidence on what the participants talked about during those "one

on one[s]" — she, for instance, directs us to no discovery (e.g.,

a deposition of Rose) that pins down whether what Rose said was

sinister (goading the adjuster or the carrier into denying Lang's

claim) or benign (giving the adjuster Lang's basic employment info,

like when she started working for Wal-Mart and what her job duties

                               - 28 -
were).    What Lang hopes to do is to close a chasmal gap between

her retaliation theory and proffered facts by floating the sinister

possibility.      But to escape summary judgment, she must deal in

what is "probable," not just in what is "possible"; "[s]imply

allowing for a possibility" — our cases say — "does not make it

more likely than not that the possibility happened."           See Tropigas

de P.R., Inc., 637 F.3d at 58.       At best for Lang, her interrogatory

answer about the tête-à-têtes may "fuel speculation" that Wal-

Mart's Rose might have pushed the carrier to deny the workers'

comp claim (which, again, is one of Lang's hunches for what might

have happened), but that is "insufficient" to establish a triable

issue for the jury, see id. — after all, and as we have already

pointed out, a litigant like Lang "who bears the burden of proof

on   an   issue   cannot   defeat    summary   judgment   by   relying   on

speculation about the facts," Cahoon v. Shelton, 647 F.3d 18, 27

n.6 (1st Cir. 2011); see also Tobin v. Fed. Express Corp., 775
F.3d 448, 452 (1st Cir. 2014) (emphasizing that "[s]peculation

about mere possibilities" will not stop summary judgment).               So

despite Lang's best guesswork, the denial of her workers' comp

claim does not allow a jury to make a rational, nonconjectural

finding that Wal-Mart's given reason for her termination was a

pretext for retaliation. See generally Curran v. Dep't of Justice,



                                    - 29 -
813 F.2d 473, 477 (1st Cir. 1987) (holding that "[g]uesswork" has

"no place" in the summary-judgment "calculus").

            Now consider Rose's decision to extend Lang's light-duty

work (part 2 of her multipart theory).      That decision suggests

illegal animus on Wal-Mart's part because Rose made that call

solely to stop Lang from transferring to the Everglade State — or

so the argument goes.     But in her deposition, Lang herself said

that she thought Rose believed that "if she extended my [light

duty]" then "I'd keep my income," which is hardly suggestive of a

forbidden motive — at least Lang spends no time explaining how it

is.   Ultimately, Lang's inability to highlight "definite" and

"competent" evidence supporting this aspect of her animus theory

proves to be her undoing.   See Mesnick, 950 F.2d at 822 (declaring

that "[o]n issues where" the summary-judgment opponent "bears the

ultimate burden of proof," she "must present definite, competent

evidence to rebut the motion"); see also Pérez v. Lorraine Enters.,

Inc., 769 F.3d 23, 29-30 (1st Cir. 2014) (ditto).

            With parts 1 and 2 of the Wal-Mart-contrivance theory

out of the way, Lang's entire multipart argument falls like a house

of cards.    Enough said on that.

                      Improper-Comments Theory

            Unfortunately for Lang, her improper-comments theory

does not hold together, either.     Start with Ronaghan's comment —

                               - 30 -
that Lang's "pregnancy was a liability" and that she should "apply

for FMLA" leave (leave that she did apply for and get, for what it

is worth):   Ronaghan made this comment in November 2010, while

Lang got terminated in August 2012.    And Lang never explains how

a statement that preceded her termination by nearly two years has

any value in support of her retaliation charge.    On top of that,

there is no evidence that Ronaghan played a part in the termination

decision — Lang speculates that Ronaghan could have "influence[d]

the decisionmaker (Rose) because [Ronaghan] worked in the human

resources department with Rose," but more than speculation of this

sort is required to save her from summary judgment.     See, e.g.,

Cahoon, 647 F.3d at 27 n.6; Medina-Munoz v. R.J. Reynolds Tobacco

Co., 896 F.2d 5, 8 (1st Cir. 1990) (making clear that "conclusory

allegations, improbable inferences, and unsupported speculation"

cannot block summary judgment).    Consequently Ronaghan's remark

cannot give rise to an inference that Wal-Mart's termination reason

was a pretext hiding a retaliatory motive.

          Nor can Rose's comments — that (a) "[i]f I had to

accommodate you [Lang], I'd have to accommodate the rest" and that

(b) Lang had put herself in the position of being unable able to

find a doctor to sign the required forms:    Again, the record does

not show that Lang was a "qualified individual" with a disability,

i.e., one who could have performed the essential functions of her

                              - 31 -
job with or without a reasonable accommodation.        And Lang never

convincingly explains why statement (a) — basically expressing

worry that accommodating one nonqualified person may require Wal-

Mart to accommodate others — shows that Wal-Mart's termination

explanation was merely a pretext disguising retaliatory animus.

So too with statement (b):    she never persuasively explains why

Rose's   putting-yourself-in-that-position   comment   is   sufficient

proof that Wal-Mart's termination rationale camouflaged illegal

retaliation, given how the Langs did voluntarily move to Florida

while Lang's health and job status were still very much up in the

air.

           With that and at long last, we affirm the grant of

summary judgment on the retaliation claim.

                              WINDUP

           Having reviewed Lang's claims with care, we uphold the

entry of summary judgment for Wal-Mart.

           Affirmed.




                              - 32 -